Citation Nr: 0103123	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  96-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of internal derangement of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.  

This case was previously before the Board in October 1997, at 
which time it was REMANDED for additional development.  The 
case is now, once more, before the Board for appellate 
review.

Based on various statements contained in the file, it is 
unclear whether the veteran wishes to pursue the issue of 
entitlement to service connection for a chronic right hip 
disability.  Inasmuch as this issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
clarification and, if necessary, appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of internal derangement of the right knee are currently 
productive of no more than moderate subluxation or lateral 
instability.

2.  The veteran's service-connected postoperative residuals 
of internal derangement of the right knee are presently 
characterized by X-ray evidence of arthritis accompanied by 
painful, and somewhat restricted, range of motion.



CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for postoperative 
residuals of internal derangement of the right knee is not 
warranted, based upon recurrent subluxation or lateral 
instability.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, Code 5257 (2000).

2.  A separate compensable (10%) evaluation for the service-
connected postoperative residuals of internal derangement of 
the right knee is warranted, based on X-ray evidence of 
arthritis and painful motion.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, 
Code 5003 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA orthopedic examination conducted in conjunction with a 
general medical examination in January 1976, the veteran gave 
a history of a knee injury in high school, followed by 
surgery involving the removal of his right medial meniscus.  
Reportedly, while in service, the veteran once again injured 
his right knee on the obstacle course, leading to "aching and 
swelling."  The pertinent diagnosis was postoperative 
residuals of medial meniscectomy, existing prior to service, 
with minimal evidence of service aggravation, productive of 
mild impairment.

VA radiographic studies of the veteran's right knee conducted 
in early August 1991 showed degenerative joint disease 
changes consistent with the veteran's age, as well as a 
narrowed medial compartment which had been stable since 
October of 1988. 

In March 1993, a private orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of injury to his right knee while playing basketball 
in 1969.  Reportedly, following that injury, the veteran 
underwent the surgical repair of his right knee joint, 
"including ligaments and the excision of cartilage."  The 
veteran additionally stated that, in 1972, he underwent 
debridement of his right knee joint, and since that time, had 
required "more and more" time off from his job in maintenance 
at the local VA hospital.  According to the veteran, his knee 
would swell and give way, causing him to almost fall.  
Additionally noted were occasional problems with "locking" of 
the right knee joint.  The veteran stated that, while 
working, he had worn a knee brace, which had not controlled 
his swelling or the feeling of "catching," which gave him the 
most difficulty.

On physical examination, there was very minimal relaxation of 
the medial collateral ligaments.  Additionally noted was a 
considerable amount of crepitus in the knee, primarily 
involving the patellofemoral joint, as well as a slight 
amount of swelling in the joint secondary to hydroarthrosis.  
At the time of examination, there did not appear to be any 
rotary instability in the right knee joint.  Radiographic 
studies of the veteran's right knee with the veteran in the 
standing position showed the knee joint to be well 
maintained, with the exception of some narrowing of the 
patellofemoral joint.  In the opinion of the examiner, the 
veteran exhibited "considerable" patellofemoral injury, with 
cartilage loss and deterioration.  While (manual) labor would 
most probably aggravate the veteran's right knee, he was, in 
the opinion of the examiner, able to perform a moderate 
amount of labor, including walking and moderate lifting.  
According to the examiner, it was possible that the veteran 
might require arthroscopy for debridement of his right knee 
joint.  Most likely, the progress of the veteran's injury 
would be one of gradual deterioration, possibly requiring 
additional surgery as the disability became more severe.  
Currently, however, there was a good range of motion of the 
veteran's right knee.  An arthroscopic procedure was felt to 
be the most desirable, inasmuch as the veteran demonstrated a 
1/2-centimeter atrophy of his right calf when compared to the 
left.  According to the examiner, this reflected the "disuse" 
resulting from the veteran's favoring his right leg in the 
performance of normal activities.

On VA orthopedic examination in August 1996, there was a 6-
inch scar present on the medial side of the veteran's right 
knee.  Range of motion studies showed from 0 to 100 degrees 
of motion, with some tightness present in the right knee 
joint.  At the time of evaluation, the veteran exhibited a 
freely movable patella.  Additionally noted were complaints 
of pain and discomfort "on long walking or standing."  The 
pertinent diagnosis noted was postoperative internal 
derangement of the right knee, with limitation of motion, 
pain, and swelling.

On subsequent VA orthopedic examination in early April 1997, 
the veteran complained of pain in his right knee which, at 
times, was so severe that he got "pain in his hip (i.e., 
right gluteal pain).  According to the veteran, he currently 
took over-the-counter medication, primarily Ibuprofen or 
Advil. 

On physical examination, the veteran walked with a normal 
gait pattern, and was able to move in and out of the 
examination chair, and on and off the examining room table, 
without difficulty.  The veteran was likewise able to remove 
his pants and shoes without signs of difficulty.  Examination 
of the veteran's lower extremities showed a slight atrophy of 
the right thigh when compared to the left.  There was 
crepitus present in both knees, somewhat greater on the right 
than the left, as well as effusion in both knees which was 
"mild and symmetrical."  The veteran exhibited a well-healed 
postoperative curvilinear medial scar on his right knee 
measuring 15 centimeters.  Range of motion studies showed 
0 degrees of extension bilaterally, with the veteran able to 
flex his right knee to 120 degrees, and his left knee to 140 
degrees.  Both knees were felt to be equally stable, and the 
McMurray maneuver was negative bilaterally.  The pertinent 
diagnoses were postoperative status arthrotomy with 
reconstructive surgery for internal derangement of the right 
knee in 1969; arthroscopic chondroplasty of the right knee in 
1972 or 1973; and degenerative joint disease of the right 
knee secondary to the aforementioned postoperative status 
arthrotomy with reconstructive surgery.  Additionally noted 
was the presence of synovitis of the right knee secondary to 
arthroscopic chondroplasty, degenerative joint disease, and 
arthrotomy with reconstructive surgery.  In the opinion of 
the examiner, the veteran had "an obvious objective 
abnormality" in both knees, particularly on the right, 
productive of "mild pain expression" during the course of the 
orthopedic examination.  Based on objective medical 
impairment, it was the opinion of the examiner that the 
veteran experienced mild pain.  Further noted was the fact 
that, based on objective and medical impairment, including 
pain, the veteran's right knee would most likely have 
"moderate effects" on his function.  

VA radiographic studies of the veteran's right knee conducted 
in early May 1997 were negative for any acute bony changes.  
There was, however, evidence of mild degenerative joint 
disease in the veteran's right knee consistent with his age. 

During the course of VA outpatient treatment in mid-May 1997, 
the veteran complained of chronic knee pain which had 
recently increased.  Reportedly, the veteran was currently 
experiencing right hip and leg pain while lying down, 
accompanied by a "dead" feeling in the leg on arising in the 
morning.  According to the veteran, he felt unsteady enough 
that he had begun using a cane.  When questioned, the veteran 
voiced no complaints of weakness in his right leg.  Sensation 
was intact to light touch, with the veteran commenting that 
his symptoms were "gone now."  Reflexes were two plus and 
equal bilaterally, and tests of straight leg raising were 
positive.  According to the veteran, his hip motion was 
currently "pain-free."  

At the time of a hearing before a traveling member of the 
Board in May 1997, the veteran testified that, as a result of 
his service-connected right knee disability, he received 
outpatient treatment approximately two times per month.  The 
veteran additionally testified that he was currently taking 
medication for his right knee pain, and that, as a result of 
that pain, found it necessary at times to use a cane.  (See 
Transcript, pp. 3, 4.)

During the course of VA outpatient treatment in October 1998, 
the veteran stated that his old knee brace had been "burnt in 
a fire," and that, as a result, he was seeking a new knee 
brace.  At the time of evaluation, the veteran complained 
that his right knee would sometimes "give out."  Reportedly, 
radiographic studies of the veteran's right knee conducted in 
early May 1997 revealed the presence of mild degenerative 
joint disease.  On physical examination, there was evidence 
of an old right medial arthrotomy.  The medial and lateral 
collateral ligaments were described as negative, as was 
Lachman's test, and the anterior drawer sign.  At the time of 
evaluation, there was no evidence of "guarding" of the 
veteran's right knee.  The diagnostic impression was of a 
complaint of knee instability, status post arthrotomy with 
ligament reconstruction.

Analysis

The veteran in this case seeks an increased evaluation for 
the postoperative residuals of internal derangement of his 
right knee.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body.  
Functional loss may be due to the absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).

The Board observes that, at the time of a private orthopedic 
examination in August 1996, the veteran exhibited 
"considerable" patellofemoral injury, evidenced by cartilage 
loss and deterioration in his right knee.  However, that same 
examination showed only a "very minimal" relaxation of the 
medial collateral ligaments, and no evidence of rotary 
instability in the right knee joint.  As of the time of a VA 
orthopedic examination in August 1996, the veteran exhibited 
from 0 to 100 degrees of motion in his right knee, though 
admittedly accompanied by pain, and complaints of discomfort 
on long walking or standing.  However, on subsequent VA 
orthopedic examination in April 1997, the veteran walked with 
a normal gait, and was able to move on and off the examining 
room table without difficulty.  While at the time of said 
examination, there was a slight atrophy of the veteran's 
right thigh, as well as effusion in the right knee joint, the 
veteran exhibited from 0 to 100 degrees' motion in his right 
knee, with no evidence of instability.  

The Board observes that the 20 percent evaluation currently 
in effect contemplates the presence of a moderate impairment 
of the right knee, including recurrent subluxation or lateral 
instability.  In order to warrant an increased, which is to 
say, 30 percent evaluation, there would, of necessity, need 
to be demonstrated the presence of "severe" impairment, to 
include increased subluxation and/or lateral instability.  
See 38 C.F.R. Part 4, Code 5257.  Based on current findings, 
the Board is of the opinion that the 20 percent evaluation 
currently in effect for the veteran's service-connected 
postoperative residuals of internal derangement of the right 
knee is appropriate, and that an increased rating is not 
warranted.  This is particularly the case given the absence 
of any real evidence of instability in the veteran's right 
knee, and a lack of only 20 degrees of full motion in that 
knee.  See 38 C.F.R. § 4.71a (2000).

The fact that the veteran may not be entitled to an increased 
evaluation based on recurrent subluxation or lateral 
instability of his service-connected right knee does not 
necessarily foreclose his entitlement to increased benefits.  
In that regard, the VA General Counsel, in a precedent 
opinion dated July 1, 1997, held that a veteran who has both 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 (VAOPGCPREC 23-97).  
Where the service-connected knee disorder is currently rated 
under Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion which at least meets the criteria for a 
zero percent rating under Diagnostic Code 5260 (that is, 
flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  However, VA General Counsel, in VAOPGCPREC 
9-98 (August 14, 1998), held that a separate rating for 
arthritis could also be based on X-ray findings of arthritis, 
in conjunction with painful motion under 38 C.F.R. § 4.59 
(2000).  

The Board notes that degenerative arthritis established by 
X-ray findings is to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by the limitation of motion.  
However, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2000).

In the present case, it is clear that the veteran exhibits 
X-ray evidence of degenerative joint disease in his service-
connected right knee.  Similarly clear is that, as a result 
of the veteran's service-connected residuals of internal 
derangement of the right knee, he has experienced recurrent, 
if not continuous pain, sufficient to warrant the use of a 
cane.  On VA orthopedic examination in April 1997, the 
veteran complained of right knee pain for which he took over-
the-counter medication, such as Ibuprofen or Advil.  Indeed, 
following that examination, the examiner commented that, in 
his opinion, the veteran experienced "mild" pain in his right 
knee, which, when taken in conjunction with other objective 
and medical impairments, would have a "moderate effect" on 
his function.  Based on such findings, the Board is of the 
opinion that a separate compensable (which is to say, 
10 percent) evaluation for the veteran's service-connected 
residuals of internal derangement of the right knee is 
warranted, based on X-ray evidence of arthritis in 
conjunction with painful motion under 38 C.F.R. § 4.59 
(2000).  


ORDER

An evaluation in excess of 20 percent under Diagnostic Code 
5257 for impairment of the right knee is denied.

A separate 10 percent rating for impairment of the right knee 
based upon arthritis and painful motion is granted, subject 
to those regulations governing the payment of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals






